DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed June 28, 2021, with respect to the rejection(s) of claim(s) 21, 26, 28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited reference Zhang et al. (US 2019/0349864).
Zhang teaches configuring different types of power control parameter sets (Sections 0084, 0086, plurality of different power control parameter sets associated with each PUSCH beam pair, a first power control parameter set associated with a first PUSCH beam pair is a first type and a second power control parameter set associated .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0349864)
Regarding Claim 26, Zhang teaches a method of a base station for receiving an uplink (UL) data channel, the method comprising: transmitting different types of power control parameter sets through high layer signaling to a user equipment (UE) (Section 0123, the RRC signalling is the higher layer signalling); transmitting an indication through a physical downlink control channel (PDCCH) to the UE, wherein the indication indicates one type of power control parameter set being applied to a single transmission .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0261281) in view of Zhang et al. (US 2019/0349864)
Regarding Claim 21, Jung teaches a method of a user equipment (UE) for controlling transmission power of an uplink (UL) data channel, the method comprising: applying predetermined power control different from another for transmitting an UL data channel by: applying power control for transmitting the UL data channel by: applying a 
Jung does not teach configuring different types of power control parameter sets and controlling the transmission power of the UL data channel based on the single transmission power control equation applied with one type of parameter set, among the configured different types of power control parameter sets wherein the one type of power control parameter set is determined based on an indication transmitted through a physical downlink control channel (PDCCH)
Zhang, which also teaches power control, teaches configuring different types of power control parameter sets (Sections 0084, 0086, plurality of different power control parameter sets associated with each PUSCH beam pair, a first power control parameter set associated with a first PUSCH beam pair is a first type and a second power control parameter set associated with a second PUSCH beam pair is a second type) and controlling the transmission power of the UL data channel based on the single transmission power control equation applied with one type of parameter set, among the configured different types of power control parameter sets (Section 0086, the parameters p0, alpha, path loss, fc, offset, which are used in a power control equation, make up a power control parameter set) wherein the one type of power control parameter set is determined based on an indication transmitted through a physical 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features of Zhang for the purpose of providing a system that supports Massive MIMO (m-MIMO) thus enabling for the support of significant increases in data as taught by Zhang.
Regarding Claim 28, Jung teaches a user equipment (UE) for controlling transmission power of an uplink (UL) data channel, the UE comprising: a controller configured to apply a predetermined power control different from another for transmitting the UL data channel, wherein the controller is configured to: apply a single transmission power control equation for the UL data channel (Sections 0030, 0112, 0113, the power control for the PUSCH is based on the power control parameters index j, TPC closed loop index (l), and path loss index (q), said parameters are used in the equation of Section 0030); a transmitter configured to transmit the UL data channel based on the applied power control (Sections 0030, 0112, 0113, the PUSCH is transmitted based on the power control equation of Section 0030).
Jung does not teach configure different types of power control parameter sets and set the transmission power of the UL data channel based on the single transmission power control equation to which one type of power control parameter set is applied, among the configured different types of power control parameter sets, wherein the one type of transmission power control parameter set is determined based on an indication transmitted through a physical downlink control channel (PDCCH)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features of Zhang for the purpose of providing a system that supports Massive MIMO (m-MIMO) thus enabling for the support of significant increases in data as taught by Zhang.
Regarding Claims 23, 30, Jung in view of Zhang teaches all of the claimed limitations recited in Claims 21, 28.  Zhang further teaches wherein different types power control parameters sets are configured for the UE through high layer signaling (Section 0123, the RRC signalling is the higher layer signalling).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
July 15, 2021